1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                             Criminal Case No. 08-cr-0256 (7) L
12                                        Plaintiff,
13   v.                                                    ORDER DENYING MOTION FOR
                                                           RELIEF FROM A JUDGMENT OR
14   MICHAEL DWAYNE TRYALS,
                                                           ORDER
15                                      Defendant.
16
17          On August 13, 2018, Petitioner, proceeding pro se, filed a Request for Relief from a

18   Judgment or Order pursuant to Federal Rules of Civil Procedure 60(b).
19
            I.     STANDARD
20
            Under Rule 60, a “court may correct a clerical mistake or a mistake arising from
21
22   oversight or omission whenever one is found in a judgment, order, or other part of the record.”

23   Fed.R.Civ.P. 60(a). Grounds for relief include “newly discovered evidence that, with reasonable
24
     diligence, could not have been discovered in time to move for a new trial under Rule 59(b).” In
25
     addition, “[a] motion under Rule 60(b) must be made within a reasonable time--and . . . no more
26
27   than a year after the entry of the judgment or order or the date of the proceeding.” Fed.R.Civ.P.

28   60(c)(1).
                                                       1
                                                                          Criminal Case No. 08-cr-0256 (7) L
1           II.    DISCUSSION
2           Defendant argues that the Court must reduce his sentence because 1) his prior conviction
3
     for a violation of California Health and Safety Code § 11378 was not final and therefore could
4
     not be used to enhance his federal sentence, and 2) his prior conviction did not qualify as a
5
6    felony drug conviction under the categorical approach articulated in Descamps v. United States,
7    570 U.S. 254, 257 (2013).
8
                   A. Finality of State Court Conviction
9
            Judgment was entered against Defendant on September 14, 2011 in the present case, but
10
11   he did not file the current motion until August 7, 2018, well past the one-year filing period

12   dictated by Rule 60(c). However, Defendant claims he has newly discovered evidence that
13
     restarts the one-year clock, specifically that on March 2, 2017, he discovered that his section
14
     11378 state court conviction, upon which the federal court relied to enhance his sentence, was
15
16   not final at the time of his sentencing. (Mot. at 9). Defendant contends that no abstract of

17   judgment was issued, therefore the conviction was not final and it was error for this Court to
18
     enchance his sentence based on the prior conviction. (Id. at 8).
19
            While Defendant is correct that the Superior Court stayed the execution of Defendant’s
20
21   sentence because it was “trailing the federal case,” Defendant pled guilty and the state court

22   rendered judgment on May 9, 1997, making the judgment final on that date. Boykin v. Alabama,
23   395 U.S. 238, 242 (1969) (A guilty plea is “itself a conviction; nothing remains but to give
24
     judgment and determine punishment.”) Whether Defendant received notice of the finality of the
25
26   judgment does not alter the fact that his prior conviction was final and could be used to enhance

27   his sentence. The Court addressed this argument at length during Defendant’s sentencing
28
                                                      2
                                                                            Criminal Case No. 08-cr-0256 (7) L
1    proceedings, concluding that Defendant’s guilty plea to felony possession of methamphetamine
2    on May 9th, 1997 was a conviction for purposes of section 841(b)(1)(A), which became final on
3
     June 22, 1999, when his direct appeal was exhausted and the Court of Appeals issued a
4
     remittitur. (Rptr’s Transcript of Sentencing Hearing at 19-20 [ECF NO 635.]) Defendant’s
5
6    motion is untimely and without merit, therefore, Defendant’s motion is DENIED on these
7    grounds.
8
            B.     Modified Categorical Approach
9
            Defendant next contends that this Court erred in relying upon his guilty plea when
10
11   enhancing his sentence because the conviction was not a statutory match for the generic federal

12   crime under Descamps, 570 U.S. at 257. (Mot. at 10). While he acknowledges that the plea
13
     agreement shows that Defendant pled guilty to section 11378, he contends that it did not
14
     describe which controlled substance he possessed, therefore it was impossible for the Court to
15
16   determine whether the prior conviction matched the federal definition of a felony drug

17   conviction. (Id.)
18
            To determine whether Defendant’s prior state conviction for possession of
19
     methamphetamine qualifies as a felony drug possession conviction for federal sentencing
20
21   purposes, the Court applies the “categorical approach” set forth in Taylor v. United States, 495

22   U.S. 575 (1990). Under the categorical approach the Court compares “the elements of the
23   statute forming the basis of the defendant's conviction with the elements of the ‘generic’ crime
24
     i.e. the offense as generally understood.” Descamps, 570 U.S. at 257. Where a prior conviction
25
26   does not qualify as an aggravated felony under the categorical approach, and the offense is

27   divisible, a Court applies the “modified categorical approach” which allows the Court to “look
28
                                                     3
                                                                           Criminal Case No. 08-cr-0256 (7) L
1    beyond the statutory elements” to the charging papers and jury instructions to determine whether
2    the prior conviction qualifies as an aggravated felony. Id. at 261. A statute is divisible if it
3
     contains “multiple, alternative elements of functionally separate crimes,” and the jury must find
4
     each alternative element “unanimously and beyond a reasonable doubt.” Id. at 264-65.
5
6           The text of California Health & Safety Code § 11378 provided in pertinent part:

7           Except as otherwise provided in Article 7 (commencing with Section 4211) of Chapter 9
            of Division 2 of the Business and Professions Code, every person who possesses for sale
8           any controlled substance which is (1) classified in Schedule III, IV, or V and which is not
            a narcotic drug, except subdivision (g) of Section 11056, (2) specified in subdivision (d)
9
            of Section 11054, except paragraphs (13), (14), (15), (20), (21), (22), and (23) of
10          subdivision (d), (3) specified in paragraph (11) of subdivision (c) of Section 11056, (4)
            specified in paragraph (2) or (3) of subdivision (f) of Section 11054, or (5) specified in
11          subdivision (d), (e), or (f), except paragraph (3) of subdivision (e) and subparagraphs (A)
            and (B) of paragraph (2) of subdivision (f), of Section 11055, shall be punished by
12          imprisonment in the state prison”.
13
14   Cal. Health & Saf. Code §11378

15          The Ninth Circuit has previously held that § 11378 is a divisible statute, reasoning that §
16
     11378 lists five alternative categories of controlled substances in the disjunctive and that under
17
     California law the type of controlled substance is a separate element of a drug offense. United
18
19   States v. Vega-Ortiz, 822 F.3d 1031, 1035 (9th Cir. 2016). Therefore, this Court compares the

20   elements of section 11378, including the charging documents, when comparing it to the federal
21   generic offense.
22
            Defendant was charged in the state court Complaint with possession of
23
24   methamphetamine, to which he pled guilty on May 9, 1997. (Ex. #1). Although the Guilty

25   Plea does not specifically state that the controlled substance was methamphetamine, it cites
26
27
28
                                                         4
                                                                                Criminal Case No. 08-cr-0256 (7) L
1    People v. West1, which, read in conjunction with the charging document, indicates that the
2    controlled substance was methamphetamine. See United States v. Valdovinos-Torres, 704 F.3d
3
     679, 684 (9th Cir 2012). Methamphetamine qualifies as a controlled substance under federal
4
     law. See 21 U.S.C. §§ 802(6), 812(a)(4), sched II. Comparing the federal generic crime to
5
6    Defendant’s section 11378 conviction shows that there is a match under the modified categorical
7    approach, therefore the Court did not err when it enhanced Defendant’s sentence based upon the
8
     prior felony drug conviction. Accordingly, the Court DENIES Defendant’s motion on this
9
     ground.
10
11                  B. CONCLUSION

12          For the foregoing reasons, the Court DENIES Defendant’s motion under Rule 60.
13
            IT IS SO ORDERED.
14
     Dated: April 29, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      A plea taken under People v. West, 3 Cal.3d 595 (Cal. S. Ct. 1970) indicates there is sufficient
28   evidence to convict the defendant of the charged crime.
                                                         5
                                                                                Criminal Case No. 08-cr-0256 (7) L
